SCHWARTZ, Chief Judge.
The purchaser at a regularly conducted judicial sale pursuant to the foreclosure of a first mortgage appeals, and we reverse, an order setting aside the sale because notice was not furnished to the second mortgagee. We need not consider whether the lack of such notice may, under the law, justify the relief granted or any of the other arguments for reversal because the record demonstrates that appropriate notice was in fact given to the attorney who had filed an appearance in the trial court on behalf of the appellee. Under Florida Rule of Judicial Administration 2.060(£ )1 that notice was entirely sufficient. In re Estate of Brugh, 306 So.2d 599 (Fla. 2d DCA 1975). Accordingly, the order under review is reversed with directions to reinstate the result of the sale.

. (/) Attorney as Agent of Client. In all matters concerning the prosecution or defense of any proceeding in the court, the attorney of record shall be the agent of the client, and any notice by or to the attorney or act by the attorney in the proceeding shall be accepted as the act of or notice to the client.